Citation Nr: 0722617	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-00 750	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a low back injury with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1968, and from March 1968 to September 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, inter alia, determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for residuals of a low back 
injury with degenerative arthritis.  The veteran perfected an 
appeal of the RO's decision in December 2002.  

Thereafter, the veteran's claims folder was transferred to 
the jurisdiction of the RO in Pittsburgh.  A hearing at the 
Pittsburgh RO was held in October 2005 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).

In addition to the issue on appeal listed on the cover page 
of this decision, the Board notes that a review of the claims 
folder indicates that at the time of his death, the veteran 
had several additional pending claims.  In a January 2006 
rating decision, the RO granted service connection for 
peripheral neuropathy of the right lower extremity and 
assigned an initial 10 percent rating, effective July 1, 
2003.  In addition, the RO denied a rating in excess of 10 
percent for post-traumatic stress disorder, service 
connection for cancer of the cecum and ileum, and a total 
rating based on individual unemployability due to service-
connected disabilities.  The following month, the veteran 
disagreed with the RO's determination, including the initial 
10 percent rating assigned for peripheral neuropathy of the 
right lower extremity.  Before the RO issued a Statement of 
the Case with respect to these issues, however, the veteran 
regrettably passed away.  

In addition, the Board notes that in July 2006, prior to his 
death, the veteran submitted claims of service connection for 
peripheral neuropathy of the left lower extremity and both 
upper extremities.  The RO did not have the opportunity to 
adjudicate these claims prior to the death of the veteran.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1967 to February 1968, and from March 1968 to September 
1973.

2.	On February 15, 2007, the Board was notified by the VA 
Regional Office in Pittsburgh, Pennsylvania, that the veteran 
died in November 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


